Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “condensation promotion element” in claim 66, and “treatment fluid application element” in claim 65.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification appears to describe the condensation promotion element as a strip of metal, or by providing a portion of the device with a hydrophilic, hydroscopic and hydrophobic coating or nano-coating so as to attract, channel or repel moisture to a desired location.
The specification appears to describe the treatment fluid application element as a spraying device or a cartridge.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 49-50, and 56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 49, which depends from claim 48, recites “wherein the contact housing defines at least one contact surface arranged to contact hair during a treatment process”, yet lines 6-7 of claim 48 already recites “at least one contact housing comprising a contact surface arranged to contact hair during a treatment process”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 50, which depends from claim 48, recites “wherein the contact housing is arranged to confine a fluid thermal energy storage core”, yet lines 6-8 of claim 48 already recites “at least one contact housing comprising…a sealed compartment confining the at least one thermal energy storage core” and line 3 recites “at least one fluid thermal energy storage core formed from a liquid or gel”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 56, which depends from claim 48, recites “wherein a contact housing has a removable connection to the handle”, yet line 10 of claim 48 already recites “a handle removably connected to the at least one contact housing”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 48-50, 54-58, 62, 64, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Thodey (GB2459507) in view of Nambu et al. (US5163425).
Regarding claims 48-50, and 56, Thodey discloses a hair treatment apparatus (1, 34, 42, 51, 70) adapted to reduce the temperature of hair, the apparatus including: at least one fluid thermal energy storage core (interior of 15; interior of 41; interior of 45; interior of 65; interior of 76; interior of 79) formed from a liquid or gel material (“gel, oil or water”; refer to Page 12, line 22) and being arranged to draw heat out of hair (refer to Page 3, lines 19-26); at least one contact housing comprising a contact surface (surface of 15; surface of 41; surface of 45; surface of 65; surface of 76; surface of 79) arranged to contact hair during a treatment process and a sealed compartment (refer to Page 7, lines 11-16; and Page 8, line 33-Page 9 line 3) confining the at least one fluid thermal energy storage core; configured to enclose one thermal energy storage core, and a handle (2, 3; 35, 36; 43, 44;) removably connected to the at least one contact housing (refer to Page 15, line 34 to Page 16 line 3; “dedicated frozen pack”, refer to Page 12, lines 16-18), wherein, prior to use, the at least one contact housing, together with the at least one fluid thermal energy storage core, is cooled to below 0°C (the fluid thermal energy storage core is cooled to “below 40⁰C”, refer to Page 6, lines 29-30; the fluid thermal energy storage core is “frozen remotely…typically in a freezer”, refer to Page 15, lines 32-33 through Page 16, line 1), and wherein said at least one fluid thermal energy storage core is arranged to cool hair to a temperature below 0⁰C (the hair will be   Refer additionally to Figures 1-11.  Thodey does not disclose the specific gel, oil or water of the thermal energy storage core within the detachable cooling module but does disclose that the gel, oil or water can be frozen in a freezer, where consumer freezer have normal operating temperatures of 0⁰F/-18⁰C or lower.  Nambu discloses a similar hair treatment device (10) for cooling portions of a user’s head wherein the medium for cooling is a gel formed of water, alcohol and/or additional water-soluble organic compounds (refer to Column 3, lines 9-12) in varying compositions in order to “achieve…the target…freezing point” (refer to Column 3, lines 9-12 and 31-38).  Depending on the composition, Nambu’s cooling gel freezes, i.e. experiences a solidification phase change, at temperatures “not higher than 0⁰C, for example, to -15⁰C to -20⁰C” (refer to Column 3, lines 6-8), and can be frozen in a “domestic…freezer” (refer to Column 4, lines 15-17).  Refer additionally to Figures 1-4.  Thodey discloses the claimed invention except for explicitly disclosing that the thermal energy storage core only experiences a solidification phase change when cooled below 0⁰C.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the thermal energy storage core of a material that only experiences a solidification phase change when cooled below 0⁰C, as taught by Nambu, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 54, the combination of Thodey and Nambu disclose the hair treatment apparatus as claimed in claim 49, as applied above.  Thodey further discloses wherein 
Regarding claim 55, the combination of Thodey and Nambu disclose the hair treatment apparatus as claimed in claim 48 wherein a contact housing is configured to project out and away from the handle (best shown in Figures 10-11).   
Regarding claim 57, the combination of Thodey and Nambu disclose the hair treatment apparatus of claim 56.  Thodey further discloses a plurality of removable thermal energy storage cores (Thodey discloses embodiments of the hair styling apparatus having multiple thermal energy storage cores, see embodiments of Figures 10-11; and further discloses that the thermal energy storage cores are removable, refer to Page 15, line 34 to Page 16 line 3; thereby providing a plurality of removable thermal energy storage cores).  
Regarding claim 58, the combination of Thodey and Nambu disclose the hair treatment in claim 48 wherein the area of contact between a contact housing and handle is minimized by at least one thermal break (refer to Page 14 lines 6-7 which states that the thermal energy storage core may be thermally isolated from the remainder of the hair styling apparatus via a ceramic thermal isolator).
Regarding claim 62, the combination of Thodey and Nambu disclose the hair treatment apparatus as claimed in claim 48, as applied above.  Thodey further discloses wherein a thermal energy storage core material is formed from gels (“gel, oil or water”; refer to Page 12, line 22).
Regarding claim 64, the combination of Thodey and Nambu discloses the hair treatment apparatus as claimed in claim 48.  Thodey further discloses a base station 
Regarding claim 66, the combination of Thodey and Nambu disclose the hair apparatus as claimed in claim 48 wherein a condensation promotion element is provided in association with a contact surface to encourage moisture to condense on or near the contact surface (condensation is a result of the relative humidity of air and a surface being at a temperature lower than the dew point temperature of said air; since the contact surface of the thermal energy storage core is cooled to temperatures below 0⁰C, it is understood that the contact surface will typically be less than the temperature of ambient air; additionally it is well-known that atmospheric air is never 100% dry, therefore some relative humidity exists.  Thus, the cold contact surface will have a tendency to condense moisture out of the ambient air).  
Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thodey and Nambu, as applied to claim 50 above, in view of Purdue University (Thermodynamic Properties of Some Currently Used Water-Antifreeze Mixtures).
Regarding claim 51, the combination of Thodey and Nambu disclose the hair treatment apparatus as claimed in claim 50.  The combination does not thus far disclose a water based thermal energy storage core with 3.5-15% mass of ionic additives.  Per the modification addressed in claim 50, the thermal energy core of Nambu was incorporated into the hair treatment apparatus of Thodey.  Nambu discloses that the thermal energy 
Regarding claims 52-53, the combination of Thodey and Nambu disclose the hair treatment apparatus as claimed in claim 50, as applied above.  Per the modification, Nambu’s cooling gel was incorporated into Thodey’s hair styling apparatus, wherein Nambu’s cooling gel is formed of water, alcohol and/or additional water-soluble organic compounds (refer to Column 3, lines 9-12).  The combination does not explicitly disclose that the fluid energy storage core experiences a latent heat of fusion effect between 0⁰C and -10⁰C or between -3⁰C and -8⁰C; however, the temperature at which .

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thodey and Nambu as applied to claim 49 above, and further in view of Koo (WO2013/191426).
Regarding claim 59, the combination of Thodey and Nambu discloses the hair treatment apparatus as claimed in claim 49.  Thodey further discloses that the contact housing is formed of a metal (refer to Page 14, lines 2-3 which states the contact surface is formed of aluminum).  The combination does not disclose that the contact housing includes at least one thermal transfer element which projects from a contact surface into the interior of the volume occupied by the thermal storage core.  Rather, the combination is silent on the shape of the contact housing, however, the contact housing is cited as being “coupled” into the hairstyling device after cooling (refer to Thodey, Page 16, lines1-3).  Therefore, some structural mating features must be present on the contact housing in order to mate or position the hair styling device.  Koo discloses a similar hair treatment apparatus (refer to Figures 1-8) having a thermal energy storage core (30) on an interior of a contact housing (10, 13, 100), wherein the contact housing has a shaft (13, 14) which projects from a contact surface (100) into the interior of the volume occupied by the thermal storage core (best shown in Figure 4) in order to position the core within the housing.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair treatment apparatus of the combination of Thodey and Nambu such that the contact housing includes at least one thermal transfer element, as claimed, as taught by Koo, since such a modification provides the advantage of ensuring proper positioning of the thermal energy storage core within the contact housing.


Claims 60 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thodey and Nambu as applied to claim 49 above, and further in view of Linglin et al. (US2012/0024311).
Regarding claim 60, the combination of Thodey and Nambu disclose a hair treatment apparatus as claimed in claim 49.  The combination does not disclose at least one surface projection adapted to promote the formation of variations in the alignment of hair placed in contact with the contact housing, however it is well-known to provide hair treatment apparatus with combs to align a user’s hair.  Linglin discloses a similar hair treatment apparatus (A) comprising first and second handles (1, 2) and a heated smoothing plate (5).  Linglin shows a hair styling device without any surface projections (refer to Figures 1-8), or alternatively to includes at least one projection (40, refer to Figure 9) adapted to promote the formation of variations in the alignment of hair placed in contact with the contact housing.  Refer additionally to Figures 1-10.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair treatment apparatus of the combination of Thodey and Nambu to include at least one surface projection adapted to promote the formation of variations in the alignment of hair placed in contact with the contact housing, as taught by Linglin, since such a configuration is well-known and provides the advantage of better treating a user’s hair by aligning and separating the hair prior to treatment.
Regarding claim 65, the combination of Thodey and Nambu discloses a hair treatment apparatus as claimed in claim 49.  The combination does not disclose a treatment fluid application element.  Linglin discloses a similar hair treatment apparatus (A) comprising .
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thodey and Nambu as applied to claim 49 above, and further in view of Farrago et al. (US2014/0379058).
Regarding claim 61, the combination of Thodey and Nambu discloses the hair treatment apparatus as claimed in claim 48, as applied above.  The combination does not disclose wherein a thermal energy storage core is formed from saline solution; however, saline solution is an extremely well-known coolant as evidenced by Farrago.  Farrago discloses a similar device capable of treating a user’s hair (10), containing a fluid, the fluid may be either a gel or a liquid (refer to Paragraph [0048]) such as alcohols, similar to that of the combination of Thodey and Nambu, and may further include additives such as saline in order to “cause…the…liquid to remain a gel…depress the melting point, and combinations thereof” (refer to Paragraph [0049]).  Refer additionally to Figures 1A-6.  The combination of Thodey and Nambu discloses the claimed invention except for disclosing the thermal energy storage core being formed from saline solution.  It would have been obvious to one of ordinary skill in the .

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thodey and Nambu as applied to claim 48 above, and further in view of Ford et al. (US2012/0227758).
Regarding claim 63, the combination Thodey and Nambu discloses the hair treatment apparatus as claimed in claim 48.  The combination does not disclose a temperature sensor or user indicator as claimed.  Ford discloses a similar hair treatment apparatus (100, 100’, 100”) having a temperature sensor located in close proximity to the contact housing (refer to Paragraphs [0007, 0010]) and an associated user indicator configured to alert a user if the temperature sensed exceeds a maximum operating temperature (refer to Paragraph [0076] which states that the apparatus may comprise a user interface to control the operation thereof, including on/off, operating temperature).  Refer additionally to Figures 4-20.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair treatment apparatus of the combination of Thodey and Nambu to include a temperature sensor and a user indicator configured to alert a user if the temperature sensed exceeds a maximum operating temperature, as taught by Ford, since such a .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/SARAH WOODHOUSE/Examiner, Art Unit 3772          


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799